DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 2/23/2022 is acknowledged. Claims 1-20 are currently pending and are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.
Information Disclosure Statement
The IDS filed on 11/8/2021 has been considered. See the attached PTO 1449 form.

Maintained Claim Rejection(s)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaetano (WO 2007/121913 A2; Nov. 1, 2007) in view of Noakes (WO 2012/156711 A1; Nov. 22, 2012).
Gaetano throughout the reference teaches pharmaceutical solution formulations for pressurized metered dose inhalers capable of providing two or more active drug substances to the lungs for prevention or treatment of broncho-pulmonary disease (Abstract; Field of the invention).  
Regarding claims 1(i), 13, 14, 15 and 19, Gaetano discloses a solution formulation comprising formoterol fumarate (FF) and beclomethasone dipropionate (BDP) in HFA 134a propellant. The formulation further comprises 12% w/w ethanol as cosolvent (Example 1). Example 1 of the reference does not include a surfactant in the formulation and therefore reads on instant claim 15.
claim 20, as stated above, Gaetano teaches solution formulations for pressurized metered dose inhaler. The reference further states that the pressurized solution formulations are filled in a device, such as an aerosol inhaler (i.e. pressurized aerosol container) (Page 10, lines 20-22). The pressurized aerosol inhalers are necessarily sealed as they are well known in the art before the effective filing date of the instant invention.
Regarding claims 4-7, Gaetano does not explicitly exemplify the formulation comprising the long acting muscarinic antagonist such those recited in instant claims 4-7. However, the reference teaches that the formulation can also comprise anticholinergic atropine-like derivatives which include ipratropium bromide, oxitropium bromide, tiotropium bromide and glycopyrronium bromide (i.e. salt of glycopyrrolate) (see Page 7, line 11-25). 

The teachings of Gaetano have been set forth above.
Gaetano does not teach that the propellant component is 1,1-difluoroethane or the amount of 1,1-difluoroethane in the propellant component as recited in instant claims 1(ii), 9, 10 and 11. It also does not explicitly teach that the composition is in the form of a suspension as recited in instant claim 18. However, these deficiencies are cured by Noakes.
Noakes teaches pharmaceutical metered dose inhaler fitted with a sealed and pressurized aerosol container comprising a propellant component consisting essentially of and preferably consisting entirely of 1,1-difluoroethane, ethanol, and beclomethasone diproprionate and fluticasone propionate as the drug component (Abstract; Claims). The reference teaches that at least 99 weight % of the propellant component is 1,1-difluoroethane based on the total weight of the propellant component or the propellant component is entirely 1,1-difluoroethan (see Claims 4 and 5). Furthermore, the reference teaches that 1,1,1,2-tetrafluoroethane (i.e. HFA 134a)  has high global warming potentials (GWP), 1430, and most pharmaceutical actives for treating respiratory disorders, such as asthma, tend not to dissolve 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaetano to incorporate the teachings of Noakes and substitute HFA 134a propellant with 1,1-difluoroethane. One would have been motivated to do so because, as discussed supra, Noakes teaches that 1,1difluoroethan has lower global warming potential of 250 when compared to HFA 134a which has global warming potential of 1430. Moreover, Noakes teaches that high levels of ethanol can have unacceptable irritancy to the mouth and throat (see Page 3, line 28-31) and that the composition consisting entirely of 1,1-difluoroethane as the propellant reduces the amount of ethanol required to dissolve the drug in the composition. Therefore, one of ordinary skill in the art would have been motivated to incorporate the propellant taught by Noakes into the teachings of Gaetano.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gaetano to incorporate the teachings of Noakes and make the composition in the form of a suspension. One would have been motivated to do so because Noakes discusses problems related to HFA-134a propellant in solutions and suspensions and as discussed supra, Noakes teaches that incorporation of 1,1-difluoroethane as the propellant allows for a metered dose inhaler with low GWP in comparison with HFA-134a, reduced irritancy and forms stable 
With respect to the instantly claimed long acting muscarinic antagonist drug component, while the Gaetano reference does not exemplify this drug component in the formulation, Gaetano teaches the long acting muscarinic antagonists  such as glycopyrronium bromide (i.e. salt of glycopyrrolate)  can be included in the formulation. Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Further, the Gaetano reference teaches that long acting beta agonist such as formoterol and antimuscarinic agents in combination with inhaled corticosteroids have been proposed for the prevention and/or treatment of diseases (see Page 2, line 4-7). Therefore, it would have been obvious to one of ordinary skill in the art to further include the disclosed long acting muscarinic antagonist along with formoterol and beclomethasone in the formulation.     
With regards to claims 16 and 17, the Noakes reference provides the motivation for incorporating HFA-152a because of its lower global warming potential and other advantages discussed above. The structure of the prior art compositions is the same as the instantly claimed composition. Therefore, the formulations comprising HFA-152a propellant along with other instantly claimed components would necessarily yield the same level of impurities.
Furthermore, Table 6 and 7 of the instant specification show that the percentage of total impurities for both HFA-134a and HFA-152a at 1 month and 3 months is less than the claimed amount of 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 2, 4-7, 9-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaetano (WO 2007/121913 A2; Nov. 1, 2007) in view of Noakes (WO 2012/156711 A1; Nov. 22, 2012) as applied to claims 1, 4-7, 9-11 and 13-20 above and further in view of Keller et al. (US 6,585,958 B1; Jul. 1, 2003) and Jager et al. (US 5,676,930; Oct. 14, 1997) as evidenced by Lewis (EP1787639 B1; Mar. 23, 2011) and Watson et al. (US 2010/0008997 A1; Jan. 14, 2010).
The teachings of the above references have been set forth above. 
The above references do not expressly teach the formulation comprising less than 500 ppm but greater than 0.5 ppm of water and less than 1000 ppm but greater 0.5 ppm of dissolved oxygen as recited in instant claim 2.  However, these deficiencies are cured by Keller et al. and Jager et al. as evidenced by Watson et al. and Lewis et al.
Jagger teaches stabilized medicinal aerosol solution formulations comprising ipratropium bromide and 1,1,1,2-tetrafluoroethane(Abstract). It teaches other propellants that can be used include 
Further, the Keller reference teaches that with the aid of dinitrogen oxide it is possible to displace oxygen from the hydrofluoroalkanes (i.e. HFA 134a and HFA 152a), as a result of which the storage stability of oxidation-sensitive active compounds is improved (Col. 6, line 40-43).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Jagger and Keller and include water in small amount. One would have been motivated to do so because the reference teaches that though water present in the system interacts with medicament to produce decomposition or degradation products, a small amount of water can be added to aid in manufacturing. One of ordinary skill in the art would have had a reasonable expectation of success of incorporating the teachings of Jagger because both Gaetano and Jagger teach an aerosol propellant formulation with similar medicaments and propellants. Further, as discussed supra and as evidenced by Watson, Naturally occurring levels of oxygen in water are typically no more than 10 ppm, which is considered to be a level of 100% dissolved oxygen. Thus, the presence of water would include dissolved 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 1, 4-7, 9-11, 12 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaetano (WO 2007/121913 A2; Nov. 1, 2007) in view of Noakes (WO 2012/156711 A1; Nov. 22, 2012) as applied to claims 1, 4-7, 9-11 and 13-20 and further in view of DuPont (“1,1-Difluoroethane (HFC-152a)”, SIDS Initial Assessment Report For SIAM 22, UNEP Publications, Jun. 29, 2006).
The teachings of the above references have been set forth above. 
The above references do not expressly teach that the propellant component (1,1-difluoroethane) contain from 0.5 to 10 ppm of unsaturated impurities. However, this deficiency is cured by DuPont.  

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of DuPont because the Noakes reference already provides the motivation for incorporating 1,1-difluoroethan as discussed above and DuPont discloses that 1,1-difluoroethan comprises less than 1000 ppm impurities and therefore incorporating this component taught by Noakes would necessarily have the properties claimed in the instant invention.
	From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
Claims 1, 3, 4-7, 8, 9-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaetano (WO 2007/121913 A2; Nov. 1, 2007) in view of Noakes (WO 2012/156711 A1; Nov. 22, 2012) as applied to claims 1, 4-7, 9-11 and 13-20 and further in view of Berry (Drug Development and Industrial Pharmacy, Vol. 30, No. 7, Pg. 705-714, Aug. 09, 2004).   
The teachings of the above references have been set forth above. 
The above references do not expressly teach that the drug components are in micronized form. However, this deficiency is cured by Berry.

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above references to incorporate the teachings of Berry because Berry teaches metered dose inhalers used in the treatment of pulmonary diseases are often comprised of micronized active pharmaceutical ingredient suspended in a propellant. This suggests that it was well known in the art before the effective filing date of the instant invention that metered dose inhalers in suspension form comprise micronized active drug ingredient and therefore it would have been obvious to comprise the claimed drug components in micronized form. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  


Response to Arguments/Declaration under Rule 132
Applicant's arguments filed 2/23/2022 with respect to the 103 rejections have been fully considered but they are not persuasive. 

In response, the examiner respectfully directs applicant’s attention to WO 1999065460A2 document which discloses a pressurized metered dose inhaler comprising formoterol fumarate and a fluoroalkane propellant, wherein formoterol remains chemically and physically stable. (see: Claims; Examples). It teaches examples of suitable fluoroalkanes include HFA-152a (1,1-difluoroethane) and also teaches using conventional aluminum cans (i.e. uncoated aluminum cans). (see: page 8, lines 1-11). Thus, applicant’s arguments of unexpected results are not persuasive because WO 1999065460A2 suggests formoterol remains chemically and physically stable even when using conventional aluminum cans. 
Applicant further argued that the examiner misunderstood the teachings WO 2014170689 (Corr 689) and WO 2001/89480 (Exhibit 2). Applicant argued, referring to the declaration filed on 2/23/2022 by Stuart Corr, that salbutamol and formoterol have different chemical stability profiles wherein salbutamol salts such as salbutamol sulphate are chemically stable while its free base is not and in contrast, the prior art at the time of the invention recognized that formoterol salts such as formoterol fumarate dihydrate are not chemically stable. It was argued the challenge for salbutamol sulphate formulations (which is chemically stable) is to improve the physical stability and Corr 689 does not refer to the differences in the chemical stability of a salbutamol sulphate in HFA-134a or HFA-152a propellant. Applicant argued therefore, in contrast to the Examiner's allegations, because it concerns the physical stability of a chemically stable species (salbutamol sulphate) in HFA-152a, Corr 689 would not have 
	In response, the examiner respectfully draws applicant’s attention to Exhibit C, Bainbridge et al., which discloses formoterol fumarate having both physical and chemical stability challenges and that by employing a novel bulking agent excipient, stable formoterol fumarate MDI systems can be achieved (Summary). As acknowledged by the applicant, Corr 689 concerns the physical stability of a chemically stable species (salbutamol sulphate) in HFA-152a and Bainbridge discloses formoterol fumarate having both physical and chemical stability challenges. Therefore, since formoterol fumarate was known to have both physical and chemical stability challenges and Corr 689 concerns the physical stability of a chemically stable species (salbutamol sulphate) in HFA-152a, one skilled in the art would have been motivated to select HFA-152a with formoterol fumarate with the expectation of addressing the physical instability aspect of formoterol fumarate. Further, as discussed supra, Bainbridge discloses employing bulking agent to address the chemical and physical stability issues of formoterol and it would have been obvious to one skilled in the art to utilize these known methods in the art to address the chemical stability issues of formoterol with HFA-152a propellant. Additionally, the WO 1999065460A2 prior art document discloses that the stability of aerosol formulations comprising beta agonist (formoterol) can be significantly improved by utilizing more than 5% of a solvent (ethanol being the most preferred) capable of solubilizing or dissolving the drug (page 4, line 10-25; Claims). As discussed supra, WO 1999065460A2 discloses suitable fluoroalkanes include HFA-152a (1,1-difluoroethane). Therefore, the stability issues with formoterol were known in the art and were addressed even with the use of an HFA-152a propellant. 

	In response, it is argued that the results and data presented in the instant specification does not appear to show there being chemical stability and particularly chemical stability over the full scope of the claim. For example, Table 8 and 9 do not appear to show there being an improved chemical stability which is of practical and statistical significance. The percent of total impurities in Table 8 (HFA-134) at 1 month are 0.08 and 0.11 and the percent of total impurities in Table 9 (HFA-152a) at 1 month are 0.07 and 0.09. There does not appear to be any significant improvement between the two propellants and the applicant have not shown how this minor improvement of practical and statistical significance. Further, the data and results provided in the instant specification do not appear to be commensurate with the scope of the claimed invention because the results do not show chemical stability occurring over a wide range of concentrations of the claimed ingredients. Thus, applicant’s argument that the claimed invention possesses unexpected results compared to the prior art is not persuasive at this time.  
Applicant argued that Gaetano teaches the two or more active drug substances are delivered with substantially the same particle size distribution and that Gaetano’s formulations require ethanol/HFA 134a and/or HFA 227 propellant which is essential to providing identical size distributions in the correct ratio of different active substances. The applicant argued that there is no teaching or guidance in Gaetano that a different propellant, such as 1,1-difluoroethane would also provide the identical size distribution in the correct ratio of different active substances and therefore proposed modification in view of the teachings of Noakes would defeat the purpose of Gaetano invention. 
In response, firstly it is argued that nowhere in the reference does Gaetano teach away or discourage one skilled in the art from using other types of propellant. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred 
The applicant also argued that the mere fact that the active drug substances are soluble in a propellant is not sufficient reason to use that propellant in a composition and other properties such as 
In response, firstly the examiner did not argue that solely based on solubility one skilled would use a different propellant. The examiner in the previous office action pointed the claims of the Gaetano reference, which teach dissolving the active drug substances in an HFA propellant and do not particularly teach only HFA 134a and/or HFA 227 in any of the claims. This argument by the examiner was made to show that Gaetano's teachings suggest that the particular HFA 134a and/or HFA 227 propellants are not the only propellants that can allow for the particle size distribution that Gaetano discloses and that Gaetano does not exclude the inclusion of an HFA propellant such as HFA-152a. As discussed above, the Noakes references discloses the comparison of formulations comprising HFA-134a and HFA-152a with Beclomethasone (which is also taught by Gaetano) as the active substance and one of ordinary skill in the art would have been strongly motivated to include HFA-152a propellant into the formulation because Noakes provides a comparison of the same active with both HFA-134a and HFA-152a and it provides a strong motivation that 1,1-difluoroethan (HFA-152a) allows for a metered dose inhaler with low GWP in comparison with HFA 134a, reduced irritancy and forms stable suspension or solutions. Thus, applicant's argument of using a different propellant only based solubility is not persuasive because the Noakes reference provides a motivation of why one would incorporate the HFA-152a propellant. 
Applicant argued that the claimed invention possesses unexpected results wherein the claimed invention improved drug delivery, stability and reduced GWP which is due to the formulation comprising HFA-152a rather than HFA-134a or HFA 227 as the propellant.

Applicant argued that there is no teaching in Jager as to the "dissolved oxygen" level in the composition as recited in the amended claim 2.
In response, as discussed in the 103 rejection above, Jagger teaches a small amount of water can be added to aid in the manufacturing and as evidenced by Watson, Naturally occurring levels of oxygen in water are typically no more than 10 ppm, which is considered to be a level of 100% dissolved oxygen. Thus, the presence of water would include dissolved oxygen in water of no more than 10 ppm.
Applicant also argued that in the Jagger reference, nitrogen purging and low oxygen level is needed because of the properties of the active ingredient (ipratropium) in Jagger and that the examiner does not articulate why low oxygen level is need in a formulation with different active drug ingredient, such as the claimed invention. 
In response, it is argued that Gaetano, as discussed in the previous office action, disclosed the inclusion of anticholinergic atropine-like derivatives which included ipratropium and instant claim 5 also recites ipratropium in the composition. Therefore, since Jagger taught that low oxygen level (i.e. no more than 1 ppm of oxygen) reduced the oxidation products and increased storage stability of ipratropium, one skilled in the art would have been motivated to incorporate the teachings of Jagger and have a low oxygen level (i.e. no more than 1 ppm of oxygen) for improved storage stability. 
Further, with respect to the water content, applicant similarly argued that the examiner does not articulate why measures to reduce decomposition or degradation products for the active ingredient in Jagger would be applicable to the active ingredient in the claimed invention. 
In response, Jagger teaches that in propellant/cosolvent systems, the medicament may interact with the cosolvent and/or water present in the system to produce decomposition or degradation products and that only a small amount of water may be added to aid in manufacturing. Even though it doesn’t explicitly exemplify a formulation with the active being formoterol, it does teach formoterol as a medicament that the formulation can be comprised of (see: Col. 4, line 19-28) and formoterol is taught by Gaetano and recited in the instant claims. The rejection is made under 103 and the prior art reference does not need to exemplify all embodiments, only suggest.  “Disclosed examples and preferred embodiments do not constitute a teaching away from the broader disclosure or non-preferred embodiment.” In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123. Moreover, as previously mentioned, the Gaetano reference and the instant claims also teach ipratropium included in the formulation and thus the teachings of Jagger would be applicable to the active ingredients in the other prior art references.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 13-15, 17, 20, 22-26 and 33 of copending Application No. 16/334,156 (USPGPUB No. 20190388436) in view of Berry (Drug Development and Industrial Pharmacy, Vol. 30, No. 7, Pg. 705-714, Aug. 09, 2004) as evidenced by Watson et al. (US 2010/0008997 A1; Jan. 14, 2010).
The ‘156 application in claim 1 recites a pharmaceutical composition comprising beclomethasone dipropionate and formoterol fumarate dihydrate as the drug component and 1,1-difluoroethane as the propellant component. Claims 2-5 of ‘156 recite amounts of water and oxygen which all read on instant claim 2. As evidenced by Watson, Naturally occurring levels of oxygen in water are typically no more than 10 ppm, which is considered to be a level of 100% dissolved oxygen (see: Para 0200 of Watson et al.). Claims 7-9 of ‘156 recite the drug component additionally comprises long acting muscarinic antagonists which read on instant claims 4-7. Claims 13 and 14 of ‘156 recite weight % of the propellant component that reads on instant claims 9-11. Claim 15 of ‘156 recites propellant component contains 0.5 to 10 ppm of unsaturated impurities which reads on instant claim 12. Claim 17 of ‘156 recite the polar excipient which is ethanol and read on instant claims 13 and 14. Claims 20 and 26 of ‘156 recite the composition is free of surfactants and perforated microstructures which read on instant claim 15. Claims 22 and 23 recite the weight of total impurities which read on instant claims 16 and 17. Claims 24 and 25 of ‘156 recite the composition in the form of suspension and solution which reads on instant claims 18 and 19. Claim 33 of ‘156 recites a metered dose inhaler that reads on instant claim 20.   
The ‘156 application does not expressly teach that the drug components are in micronized form as recited in instant claims 3 and 8. However, this deficiency is cured by Berry.
As discussed supra, Berry discloses a study that was designed to investigate the impact of micronized active pharmaceutical ingredient (API) particle size on the aerodynamic particle size distribution (PSD) profile and the particle size stability of a suspension metered dose inhaler containing 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘156 to incorporate the teachings of Berry because Berry teaches metered dose inhalers used in the treatment of pulmonary diseases are often comprised of micronized active pharmaceutical ingredient suspended in a propellant. This suggests that it was well known in the art before the effective filing date of the instant invention that metered dose inhalers in suspension form comprise micronized active drug ingredient and therefore it would have been obvious to comprise the claimed drug components in micronized form. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 8, 11, 16, 18, 23, 28, 30, 32, 34, 37 and 72 of copending Application No. 15/781,045 (USPGPUB No. 20190247339) in view of Gaetano (WO 2007/121913 A2; Nov. 1, 2007), Noakes (WO 2012/156711 A1; Nov. 22, 2012) and Berry (Drug Development and Industrial Pharmacy, Vol. 30, No. 7, Pg. 705-714, Aug. 09, 2004) as evidenced by Watson et al. (US 2010/0008997 A1; Jan. 14, 2010). 

The ‘045 application does not claim the composition comprising the long acting muscarinic antagonists recited in instant claims 4-7 and the long acting muscarinic antagonist is in micronized form as recited in instant claim 8. However, these deficiencies are cured by Gaetano and Berry.
As discussed supra, Gaetano teaches the composition can comprise anticholinergic atropine-like derivatives which include ipratropium bromide, oxitropium bromide, tiotropium bromide and glycopyrronium bromide (i.e. salt of glycopyrrolate) (see Page 7, line 11-25). Further, the reference teaches that long acting beta agonist such as formoterol and antimuscarinic agents in combination with inhaled corticosteroids have been proposed for the prevention and/or treatment of diseases (see Page 2, line 4-7). 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘045 to incorporate the teachings of Gaetano and Berry because Gaetano teaches that long acting beta agonist such as formoterol and antimuscarinic agents in combination with inhaled corticosteroids have been proposed for the prevention and/or treatment of diseases. Therefore, it would have been obvious to one of ordinary skill in the art to further comprise the antimuscarinic agent in the formulation because the combination of the different classes of these drugs was known to be beneficial in preventing or treating disease. Further, Berry teaches metered dose inhalers used in the treatment of pulmonary diseases are often comprised of micronized active pharmaceutical ingredient suspended in a propellant. This suggests that it was well known in the art before the effective filing date of the instant invention that metered dose inhalers in suspension form comprise micronized active drug ingredient and therefore it would have been obvious to comprise the claimed drug components in micronized form. 
The ‘045 application does not claim the composition is in the form of solution as recited in instant claim 19. However, this deficiency is cured by Noakes.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘045 to incorporate the teachings of Noakes and make the composition in the form of a suspension. One would have been motivated to do so because Noakes discusses problems related to HFA-134a propellant in solutions and suspensions and as discussed above, Noakes teaches that incorporation of 1,1-difluoroethane as the propellant allows for a metered dose inhaler with low GWP in comparison with HFA-134a, reduced irritancy and forms stable suspensions or solutions. Noakes teachings suggest that it was well known in the art that metered dosed inhalers can be made in the form of solution and suspension and it further provides motivation of achieving stable solution and suspension with the use of 1,1-difluoroethane as the propellant and therefore it would have been obvious to one of ordinary skill in the art to make the formulation in the form of a suspension.  
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-15 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2-5, 7-8, 11, 13, 17, 18, 19, 23, 25, 32, 33, 40 and 85 of copending Application No. 16/334,136 (USPGPUB No. 20190374519) in view of Gaetano (WO 2007/121913 A2; Nov. 1, 2007) and Berry (Drug Development and Industrial Pharmacy, Vol. 30, No. 7, Pg. 705-714, Aug. 09, 2004) as evidenced by Watson et al. (US 2010/0008997 A1; Jan. 14, 2010).
The ‘136 application in claim 1 recites a pharmaceutical composition comprising a propellant component at least 90 weight % of which is 1,1-difluoroethane, a drug component comprising tiotropium bromide and the composition is free of acid stabilizers. Claims 7-8, 11 and 13 recite the composition further comprises formoterol fumarate dihydrate and beclomethasone dipropionate. Claims 2-5 of ‘136 claim the composition comprising water and oxygen in the amount recited in instant claim 2. As evidenced by Watson, Naturally occurring levels of oxygen in water are typically no more than 10 ppm, which is considered to be a level of 100% dissolved oxygen (see: Para 0200 of Watson et al.). Claims 1, 17, 18 and 85 of ‘136 claim the weight percent of the propellant component in the amount that reads on instant claims 9-11. Claim 19 and 23 of ‘136 recites propellant contains 0.5 to 10 ppm of unsaturated impurities and composition comprises ethanol. Claim 25 of ‘136 recites the composition is free of perforated microstructures and other components which read on instant claim 26. Claims 32, 33 and 40 of ‘136 also teach the composition in the form of solution and suspension and a metered dose inhaler. 
The ‘136 application does not claim the composition comprises a salt of glycopyrrolate and specifically glycopyrronium bromide as the long acting muscarinic antagonist recited in instant claims 6 and 7. However, this deficiency is cured by Gaetano.
As discussed supra, Gaetano teaches the composition can comprise anticholinergic atropine-like derivatives which include ipratropium bromide, oxitropium bromide, tiotropium bromide and glycopyrronium bromide (i.e. salt of glycopyrrolate) (see Page 7, line 11-25). Further, the reference teaches that long acting beta agonist such as formoterol and antimuscarinic agents in combination with inhaled corticosteroids have been proposed for the prevention and/or treatment of diseases (see Page 2, line 4-7). Therefore, it would have been obvious to one of ordinary skill in the art to comprise the salt see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). 
The ‘136 application does not expressly teach that the drug components are in micronized form as recited in instant claims 3 and 8. However, this deficiency is cured by Berry.
As discussed supra, Berry discloses a study that was designed to investigate the impact of micronized active pharmaceutical ingredient (API) particle size on the aerodynamic particle size distribution (PSD) profile and the particle size stability of a suspension metered dose inhaler containing propellant HFA-227 and corticosteroid. The study showed that samples containing larger size API particles were less stable with respect to their aerodynamic PSD than those with smaller size API particles (Abstract). The reference further discloses that a metered dose inhaler used in the treatment of pulmonary diseases is often comprised of micronized active pharmaceutical ingredient suspended in a propellant (Introduction).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘136 to incorporate the teachings of Berry because Berry teaches metered dose inhalers used in the treatment of pulmonary diseases are often comprised of micronized active pharmaceutical ingredient suspended in a propellant. This suggests that it was well known in the art before the effective filing date of the instant invention that metered dose inhalers in suspension form comprise micronized active drug ingredient and therefore it would have been obvious to comprise the claimed drug components in micronized form. 
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as .  
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
With regards to the double patenting rejections, it was argued that the applicant does not acquiesce to the rejection, however, applicant intends to file a terminal disclaimer when this is the last rejection in the application.
Since the applicant does not point to the reason why the rejection is not proper, the double patenting rejections above are maintained. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         
/ABIGAIL VANHORN/               Primary Examiner, Art Unit 1616